Title: From George Washington to Major General Horatio Gates, 26 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 26 May 1778
                    
                    I was not a little suprised to see by a letter from Colo. Hooper to Colo. Harrison, copy of which you have inclosed, that 728 Stand of  Arms, which had come on as far as Sussex Court House, had returned to New Windsor, in consequence of directions given by Mr Andrew Taylor D. Q. M. Genl to Mr Lansing. Mr Taylor says this was done by your positive orders as appears by copy of his letter to Mr Lansing, which you have also inclosed. This order of Mr Taylors extends to all the Arms under the care of Mr Lansing, and therefore it is more than probable that all which he was forwarding, and which are above 1900, will also be sent back.
                    In my letters to the Board of War some time ago, I informed them that I should draw about 4000 Stand from the Eastward and Albany for the use of this Army, and that I had ordered a sufficient number to be left on the other side of the North River for the Eastern Levies. General Knox informs me that he has left 3000 Stand for that purpose. There are now at least 2500 Men, consisting of those whose Arms are out of repair and the levies of New York, New Jersey, Pennsylvania and Maryland, who are unable to do duty for want of Arms. The 10th Carolina Regiment, lately arrived at Camp, have not a Musket. I therefore desire that the 728 Stand may be immediately sent down, and that all the Arms which General Knox, by my orders, directed to be sent from Springfeild and Albany to this quarter, may come on without the least delay. This countermand has greatly disappointed and exceedingly distressed and injured the Service, as I depended upon, and had actually given an order to Genl Maxwell to send and meet those Arms that he might draw part of them for the Jersey Levies, who are ready to take them up, and who will now be unable to give any opposition to the Enemy, should they attempt to pass through the Jerseys.
                    You will consider the above as an order not to be dispensed with in the present situation of Affairs. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                